Dismissed and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sarkis Chadoyan filed a motion in the district court for reduction of sentence under Fed.R.Crim.P. 35(b). The district court docketed the motion as an appeal from the denial of Chadoyan’s 18 U.S.C. § 3582 (2006) motion. Because our review of the record convinces us that the document was incorrectly docketed, we dismiss the appeal and remand to the district court for consideration of Chadoyan’s Rule 35 motion on the merits. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED AND REMANDED.